Citation Nr: 1616073	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for a right foot disorder, to include degenerative arthritis right midfoot (claimed as broken metatarsal bone, right foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Appellant served in the United States Army Reserve from June 1969 to June 1976, with a period of active duty for training (ACDUTRA) from January 1971 to August 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

That rating decision denied service connection for degenerative arthritis right midfoot (claimed as broken metatarsal bone, right foot), major depression, post traumatic stress disorder (PTSD), and bipolar disorder.

In March 2011, the Appellant filed a notice of disagreement with the RO's January 2011 rating decision on the issue of service connection for degenerative arthritis right midfoot (claimed as broken metatarsal bone, right foot).  A March 2013 statement of the case denied service connection for degenerative arthritis of the right midfoot (claimed as broken metatarsal bone, right foot).  In April 2013, the Appellant filed a substantive appeal of the March 2013 statement of the case.  Therefore, the remaining issues from the January 2011 rating decision are not currently on appeal.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Appellant's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

The evidence does not demonstrate that the Appellant developed a right foot disorder, to include degenerative arthritis of the right midfoot, due to an injury suffered while on inactive duty training, or as a result of an injury or disease incurred in or aggravated during a period of active duty or active for training.


CONCLUSION OF LAW

The criteria for establishing service connection for a right foot disorder, to include degenerative arthritis of the right midfoot (claimed as a broken metatarsal bone, right foot), are not met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.6(c)(1), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) amended VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In addition, the VCAA notice requirements apply to all five elements of a service connection claim.  A service connection claim that provides for disability-compensation benefits consist of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice element of the claim).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

These notice requirements were accomplished in a letter sent in April 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman.

Duty to Assist

VA also has a duty to assist the Appellant in the development of a claim.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

Here, the RO has obtained service treatment records and VA and private medical treatment records, and those records have been associated with the Appellant's claims file.

The Appellant was afforded a VA examination in November 2010.  The Board finds that the November 2010 VA examination report is adequate because the examiner's findings and conclusions are based on a clinical evaluation, interview of the Appellant, and review of the Appellant's medical history and claims file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a claimant must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to qualify for VA benefits, a claimant must be a "veteran."  See Dingess, supra (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2015); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21)(A) (West 2014).

Thus, there is a clear distinction between individuals who serve on active duty and those who serve only on ACDUTRA or INACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA or INACDUTRA, without any period of time on active duty, must establish service connection for a disability, in the first instance, in order to achieve "veteran" status and be entitled to VA benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA or INACDUTRA is on the claimant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based only on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. at 48 n.7.  Therefore, the presumptions of sound condition at entrance (38 U.S.C.A. §§ 1111, 1132), of aggravation where evidence shows an increase in severity of a pre-existing disease (38 C.F.R. § 3.306), and service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are not available with respect to periods of ACDUTRA or INACDUTRA.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Facts

Turning to the evidence of record, the Appellant's March 1969 enlistment examination was negative for any complaints or diagnosis of degenerative arthritis or right foot pain.

Service treatment records reveal that the Appellant suffered a fracture to his right second metatarsal in March 1971.  X-rays taken in March 1971 revealed a stress fracture of the right second metatarsal.  A doctor of podiatric medicine (DPM) noted that the Appellant's condition was temporary, and advised the Appellant to refrain from crawling, stooping, running, jumping, and prolonged standing or marching for 30 days.  X-rays taken in April 1971 revealed "a florid periosteal reaction about the mid shaft of the second metatarsal, consistent with healing of a previous fracture."  In May 1971, a DPM noted symptomatic healing of the fracture, and stated that the Appellant was medically qualified for duty with temporary limitations, and scheduled a follow-up evaluation for August 1971.

The Appellant's August 1971 expiration of term of service (ETS) examination was negative for any complaints or diagnosis of degenerative arthritis or right foot pain.

In April 2010, the Appellant submitted a statement in support of his claim wherein he attributed his stress fracture injury to the "faulty boots [he] was issued to wear during basic training."  The Appellant stated that he experienced foot pain ever since.

In November 2010, the Appellant was afforded a VA examination to evaluate the severity of his in-service fracture and to determine the residual disability, if any, secondary to the in-service injury.  During the examination, the Appellant reported that he developed chronic right foot pain in service.  Additionally, the Appellant stated that he experienced midfoot pain on average three or four days per week at the time of the examination.  A physical examination revealed no deformity of the forefoot and no tenderness over the metatarsals or beneath the metatarsal heads.  The examiner obtained weight-bearing x-rays of the Appellant's right foot and observed mild degenerative changes of the midfoot, that the second metatarsal fracture could no longer be identified, and that the second metatarsal alignment was unremarkable.  The examiner diagnosed the Appellant with degenerative arthritis of the right midfoot, and healed stress fracture of the right second metatarsal.  The examiner provided an opinion as to whether the Appellant's condition could be attributed to service.  The examiner concluded that the Appellant's degenerative arthritis in the midfoot was not related to his in-service metatarsal fracture because such fractures "heal uneventfully and cause no residuals," and that the Appellant's medical history is most consistent with that of a stress fracture of the second metatarsal.  

In a January 2016 brief, the Appellant's representative asserted that the VA failed to determine if the Appellant's foot condition was in fact involving the midfoot at the time of the fracture of his second right metatarsal, and to consider whether the Appellant's degenerative arthritis of the midfoot was due to in-service military activities "that the civilian population does not practice." 

Analysis

The Appellant contends that his current degenerative arthritis of the right midfoot is related to service.

As noted above, the Appellant is seeking VA disability compensation based only on a period of ACDUTRA, without any period of time on active duty.  As such, the presumptions of soundness upon entry to service and aggravation of a pre-existing disease are not available to him.

The Board finds that the diagnosis of degenerative arthritis of the right midfoot at the November 2010 VA examination is sufficient to substantiate that the Appellant has a current diagnosis of a right foot disorder.  However, as will be explained below, the Board determines that the preponderance of the evidence is against finding that the Appellant's current right foot disorder is casually or etiologically related to his period of ACDUTRA.

On the basis of the service treatment records alone, degenerative arthritis of the right midfoot was not affirmatively shown to have been present in service.  Although the Appellant sustained a fracture of his right metatarsal in service, as explained below, the competent medical evidence demonstrates that the Appellant's fracture had fully healed and did not result in the current midfoot degenerative arthritis.  Therefore, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Although there is evidence of current degenerative arthritis in the right midfoot, and while the Appellant sustained a metatarsal fracture of his right foot in service, competent evidence of a nexus between the two is still required to establish service connection.

In the Appellant's March 2011 notice of disagreement, he asserts that his current right foot disability is the result of "the poor quality boots issued" in service, which the Appellant argues caused his right metatarsal fracture.

The Appellant is competent to describe the onset of foot pain or a foot disorder, as this is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  The Appellant, as a lay person, is also competent to offer an opinion on a simple medical condition, or to establish the presence of medical symptoms capable of observation.  Kahana v. Shinseki, 24 Vet. App. 428, 435.  However, determining the etiology of degenerative arthritis is not a simple medical condition; it is a complex question that requires medical expertise.  The Appellant is not shown to be qualified through specialized education, training, or experience to provide a medical opinion regarding the etiology of his degenerative arthritis of the right midfoot.  Therefore, his lay contentions are not competent evidence on the material issue of causal nexus.  See Jandreau, 492 F.3d at 1372; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

As the Board does not find the Appellant competent to express an opinion on the cause of his current degenerative arthritis, the Board need not reach the question of whether or not the Appellant's statements are credible.  Competency is a question of fact, which is to be addressed by the Board.  See Jandreau, 492 F.3d at 1377.

As the Appellant's lay evidence is not competent evidence to establish the cause of his current degenerative arthritis, the Board must consider the medical evidence of record.  The competent medical evidence with respect to causal nexus consists of a November 2010 VA examination report.  

In the November 2010 VA examination, a VA examiner (who is a medical doctor and qualified through education, training, or experience to offer opinions regarding the etiology of degenerative arthritis) opined that the Appellant's current degenerative arthritis of the midfoot is not related to the right second metatarsal fracture that he sustained in service.  The examiner based his conclusion on the fact that the Appellant's fracture had healed and could no longer be identified by x-ray, and that such fractures, by their nature, heal uneventfully and cause no residuals.

Considering the findings of the November 2010 VA examination and opinion, and in the absence of any competent and medical evidence to the contrary, that opinion is persuasive medical evidence against the claim on the question of whether the current degenerative arthritis of the right midfoot is etiologically related to service.

The Board also notes that the principles of chronicity and continuity of symptomatology are applicable to conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and arthritis of the right midfoot is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  However, the presumption of service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) is not available with respect to periods of ACDUTRA or INACDUTRA.

There is no other competent evidence of record which establishes that the Appellant's current right foot disorder, to include degenerative arthritis of the right midfoot, originated during or is related to any aspect of service, including the right midfoot fracture that the Veteran suffered during his active duty for training for service.

Based on the above, the Board finds that the preponderance of the evidence is against a finding of service connection right foot disorder, to include degenerative arthritis of the right midfoot.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for a right foot disorder, to include degenerative arthritis of the right midfoot (claimed as broken metatarsal bone, right foot), is denied.



___________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


